The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1-6, 8 and 9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Jeon et al (U.S. Patent No. 10,026,793) in view of Wang et al (U.S. Patent No. 10,615,364). 
In re claim 1, Jeon discloses an organic light emitting diode display package structure, comprising:
- a gate insulating layer 160 having thereon a pixel definition layer 135 and a blocking wall (i.e., dams D2, D3, in Fig. 4), wherein a working area (i.e., area 500, in Fig. 1) is disposed between a boundary of an effective display area P of the pixel definition layer 135 and the blocking wall D2, D3; 
- a first organic buffer layer 310 disposed over the pixel definition layer 135 [col. 9, ln.7];
- a first hydrophobic layer (i.e., first inorganic layer 320, in Fig. 4) on the first organic buffer layer 310 over the working area [col. 9, ln.21];  
- a second organic buffer layer 330 disposed on the first hydrophobic layer 320; and
- a second barrier layer (i.e., second inorganic layer 340, in col. 9, ln.22) covering on the second organic buffer layer 330. 
Jeon is silent about a first barrier layer. Wang, teaching an analogous art to that of Jeon discloses an organic light emitting diode display package structure, comprising:
- a gate insulating layer 11 having thereon a pixel definition layer 7 and blocking wall (i.e., barrier dams 91, 6, in Fig. 3), wherein a working area is disposed between a boundary of an effective display area of the pixel definition layer 7 and the blocking wall 91, 6 [Figs. 1-2]; 
81 covering on the pixel definition layer 7 and the blocking wall 91, 6 [col. 5];
- a first organic buffer layer 82 disposed on the first barrier layer 81 over the pixel definition layer 7; and
- a second organic buffer layer 83 disposed thereon [col. 6, ln.35].
It would have been obvious to a person having skills in the art to have modified the device in Jeon by utilizing a first barrier for the purpose of barring/preventing diffusion to underlying pixel layer.

    PNG
    media_image1.png
    147
    290
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    245
    351
    media_image2.png
    Greyscale
`
    PNG
    media_image3.png
    121
    219
    media_image3.png
    Greyscale

Application(Fig.1) vs Jeon (US Pat. 10,026,793)Fig.4 & Wang (US Pat. 10,615,364)Fig.4 
Neither Jeon nor Wang teaches or suggests the first hydrophobic layer provided with nano microstructures on a surface for limiting a boundary of the first organic buffer layer.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “hydrophobic layer provided with nano microstructures on a surface for limiting a boundary of an organic buffer layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen “microstructures on a surface of a hydrophobic layer” is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 2, Jeon does not suggest intervals between the nano microstructures on the surface of the first hydrophobic layer being less than or equal to 50µm.
It would have been obvious to a person having skills in the art to have modified the microstructures in Jeon by utilizing the claimed “intervals between nano microstructures …being less than or equal to 50µm.”  Since this is merely interval measurement that may be desired for a given application it has been held that modifying the microstructures of a semiconductor OLED art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Jeon does not suggest the first hydrophobic layer 320 including polytetrafluoroethylene.
It would have been obvious to a person having skills in the art to have modified the hydrophobic layer of Jeon by utilizing polytetrafluoroethylene.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, Jeon does not suggest the nano microstructures on the surface of the first hydrophobic layer formed by a plasma surface etching.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “microstructures …formed by a plasma surface etching” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen plasma surface etching to form microstructures is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 5, Jeon does not suggest the first hydrophobic layer 320 deposited on the first organic buffer layer 310 by a physical vapor deposition.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “deposited …by a” It would have been obvious to one having skills in the art to have modified the technique for depositing the hydrophobic layer in Jeon by utilizing the claimed physical vapor deposition because one would choose a preferred technique that would result in the most effective mounting and such “brazing” is one of the well-known secured mounting techniques.	
In re claim 6, Jeon does not suggest the first organic buffer layer 310 including one of an acrylic or an epoxy resin.  It would have been obvious to a person having skills in the art to have modified the organic buffer layer of Jeon by utilizing acrylic or epoxy resin. Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 9, Jeon discloses the functional layer 135 including:
- a hole transport layer 710 disposed on the polyimide substrate 110 [Fig. 4]; 
- a luminous layer 720 disposed on the hole transport layer; and 
- an electron transport layer 730 disposed on the luminous layer 720 [col. 8, ln.36].
3.	Claims 8 and 10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Jeon et al (U.S. Patent No. 10,026,793) in view of Wang et al (U.S. Patent No. 10,615,364), and further in view of Lee et al (U.S. Publication 2019/0172892). 
In re claim 8, Jeon discloses a functional layer 135 disposed between a glass substrate 110 and the gate insulating layer 160 [Fig. 4 and col. 6, lns.23-65].
Jeon is silent about a polyimide substrate disposed on a glass substrate. 
Lee, teaching an analogous art to that of Jeon discloses “substrate 110 is made of a polymer material, it has a small thickness.  Therefore, the auxiliary substrate 103 is attached to the substrate to improve strength before subsequent processes are performed.  The auxiliary substrate 103 can be a glass substrate and can also be a substrate made of a polymer material” [Fig. 4B and ¶0080].
It would have been obvious to a person having skills in the art to have modified the device in Jeon by utilizing a polyimide substrate provided on a glass substrate for the purpose of improving strength of the substrate before subsequent processes.
In re claim 10, Jeon discloses a method of manufacturing an organic light emitting diode display package structure, comprising of:
- providing a glass substrate 110 [Fig. 4 and col. 6, ln.23];
- forming a functional layer 135 on the substrate 110 by a TFT technical process [col. 6, ln.65];
- forming a gate insulating layer 160 on the functional layer 135 by a TFT technical process and providing a pixel definition layer 351 and a blocking wall (i.e., dams D1, D2, in Fig. 4) on the gate insulating layer 160 [col. 8, ln.14];
- disposing a first organic buffer layer 310 over the pixel definition layer 351 [col. 9, ln.7];
- disposing a first hydrophobic layer (i.e., first inorganic layer 320, in Fig. 4) on the first organic buffer layer 310 over the working area [col. 9, ln.21]; 
- disposing a second organic buffer layer 330 on the first hydrophobic layer 320; and
- a second barrier layer (i.e., second inorganic layer 340, in col. 9, ln.22) covering on the second organic buffer layer 330. 
Jeon does not disclose a first barrier layer on a pixel definition layer and a blocking wall. Wang discloses an organic light emitting diode display package structure, comprising:
- a gate insulating layer 11 having thereon a pixel definition layer 7 and blocking wall (i.e., barrier dams 91, 6, in Fig. 3), wherein a working area (i.e., boundary area, in Fig. 1-2) is disposed between a boundary of an effective display area of the pixel definition layer 7 and the blocking wall 91, 6; 
- a first barrier layer 81 covering on the pixel definition layer 7 and the blocking wall 91, 6 [col. 5];
- a first organic buffer layer 82 disposed on the first barrier layer 81 over the pixel definition layer 7; and
- a second organic buffer layer 83 disposed thereon [col. 6, ln.35]. 
It would have been obvious to a person having skills in the art to have modified the device in Jeon by utilizing a first barrier for the purpose of barring/preventing diffusion to underlying pixel layer.
None of the cited arts discloses performing a plasma etching treatment on a surface of the first hydrophobic layer to form nano microstructures on the surface of the first hydrophobic layer
In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
Jeon is silent about coating polyimide on the glass substrate by a polyimide coating machine to form a polyimide substrate under a high temperature curing. Lee discloses “substrate 110 is made of a polymer material, it has a small thickness... The auxiliary substrate 103 can be a glass substrate and can also be a substrate made of a polymer material” [Fig. 4B and ¶0080].
It would have been obvious to a person having skills in the art to have modified the device in Jeon by utilizing a polyimide substrate provided on a glass substrate for the purpose of improving strength of the substrate before subsequent processes.
Allowable Subject Matter
4.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts discloses “a second hydrophobic layer disposed on the second organic buffer layer, wherein a surface of the second hydrophobic layer is provided with nano microstructures for limiting a boundary of the second organic buffer layer; and a third organic buffer layer disposed between the second hydrophobic layer and the second barrier layer.”
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 19, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815